ON MOTION FOR REHEARING
In a motion for rehearing, counsel for appellant Jimmerson reasserts inability to find evidence in the record tending to show appellant Jimmerson’s tortious responsibil*674ity or connection with the log loading operation that damaged the gang saw.
The log loading operation and damage to the gang saw occurred on August 28, 1969. Mr. C. E. McGowan, Mill Manager for the Texas Fence Company, Inc., testified that two men came to the mill yard the day the gang saw was damaged to pick up and haul hardwood logs. One of the men came to him and talked about separating pine logs from hardwood logs. Mr. McGowan’s testimony puts appellant Jimmerson on the ground at the mill on that day. His testimony also puts Jimmerson in supervision of the log loading operation. Some of his testimony in this connection follows, to-wit:
“Q. You know Mr. Jernigan, I will ask you whether or not Mr. Jernigan was one of the men that came up there ? (sic)
A. Yes, Jimmerson was the one that talked to me.
Q. And you do know him ?
A. Yes.
Q. I will ask you whether or not Mr. Jimmerson has been the one that came generally and hauled the logs off from there?
A. Yes, sir.
Q. Was the other man — did he generally come or do you know about that?
A. I don’t know. I didn’t pay much attention to the extra truck driver.
Q. But you do know Mr. Jimmerson generally comes and hauls the logs off for — the ones you sold to Dill back there?
A. Yes.”
In his deposition, Jimmerson testified that he was hauling logs on August 28, 1969, on a contract basis. Without relating the haul to such date he acknowledged that he hauled some logs from the Norris mill west of Jefferson, and that he had two trucks and a log loader at the mill. His testimony in part follows:
“Q. How many loads did you make from there or how many trips?
A. I imagine five or six of them. I don’t — couldn’t say offhand just how many.
Q. Un huh. Now on the occasion— you have heard Mr. Adams say you had two trucks up there and a loader.
A. Yes, sir.
Q. Is that correct?
A. Right.”
It is elementary that the trial judge as trier of the facts determines the credibility of the witnesses, the weight to be given the testimony, and reconciles contradictions or inconsistencies in the witnesses’ testimony. In performing this function the judge may draw legitimate inferences from all the facts and circumstances in evidence. The evidence set out above, that alluded to in the original opinion as well as other testimony in the record, is sufficient to support the trial court’s judgment with respect to appellant Jimmerson. Appellant Jim-merson’s motion for rehearing is respectfully overruled.
DAVIS, J., not participating.